DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant’s arguments and remarks received September 14, 2022 traversing the Final Rejection of July 14, 2022 have been fully considered. 
Claims 1, 5, 16, 17, and 20 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by US2012/0183869 to Jin et al.
The Applicant contends that rejection is in error because (1) Jin does not disclose the claimed support having an average size of 10 nm to 1 micron as required by Claim 1; and (2) Jin does not disclose a support comprising titanium suboxide as required by Claim 1. To further support the argument with respect to (1), the Applicant contends that ¶78 of Jin relied upon by the Office to teach the claimed average size of the claimed support does not teach the support size and instead teaches the size of the active material of Jin. Remarks at 5, 6. To further support the argument with respect to (2), the Applicant contends that Jin consistently refers to the term “first metal oxide” as part of the active particles and not the support. Id. at 5, 6 citing Jin ¶13, 18, 61.
First, the Applicant’s argument with respect to the claimed average size range of the support is persuasive. The rejection is accordingly withdrawn and new grounds of rejection are asserted below.
Second, the Applicant’s argument with respect to the support material comprising titanium suboxide, it is respectfully submitted that this argument is not persuasive because Jin discloses the disputed limitations. While the Applicant’s argument is acknowledged, the Office disagrees when the full disclosure of Jin is fairly considered. For example, ¶70 states “ the catalyst may have a core that includes the first metal oxide (titanium oxide)-carbonaceous support composite material”; ¶82 states “an amorphous or low-crystalline first metal oxide-carbonaceous support composite material will be obtained”; and ¶88 states “Using the first metal oxide or first metal oxide-carbonaceous support composite material, the catalyst will have enhanced activity.” In addition, Jin discloses a working example where the support comprises a titanium suboxide-carbon composites material (¶115). Accordingly, when considering the disclosure of Jin as a whole, it is clear that Jin teaches titanium suboxide-carbon composite support material as claimed.
Claim Interpretation
¶53 of the Specification states “[i]n one embodiment, the average size (d50) of the carbon10 may be about 10 nm to 1 µm. The size may be the maximum 
length or diameter of the carbon.”
The claim language “having an average size of 10 nm to 1 µm” is interpreted to mean the maximum length on average is within the range of 10 nm or more and 1 micron or less.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0183869 to Jin et al.

Regarding Claim 1, US2012/0183869 to Jin et al. (“JIN”) discloses a fuel cell catalyst (abstract) comprising: a support comprising titanium suboxide and carbon (Fig. 2, support including carbon and Ti4O7; ¶62; ¶70 “the catalyst may have a core that includes the first metal oxide (titanium oxide)-carbonaceous support composite material”); and an active material supported on the support and comprising iridium (¶43-48, Ir), ruthenium (¶43-48 Ru), and yttrium (Y ¶43-48).
JIN discloses the active material comprises a diameter of about 1 nm to about 20 nm (¶78).
JIN is silent with respect to the support having an average size of 10 nm to 1 µm as required by Claim 1.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected a support average size within the claimed range in order to identify and utilize a support size that is suitable to execute the invention of JIN. One of ordinary skill using the catalyst of JIN would have needed to identify and select a size of support material, could have done so using nothing more that routine experimentation and ordinary skill, and would have selected a size within the claimed range in order to provide a workable range of support average size. Furthermore, criticality of the claimed range is not evidenced by the Applicant’s disclosure.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 5, JIN further discloses the fuel cell catalyst of claim 1, wherein the carbon comprises one or more of carbon black, carbon nanotubes (CNTs), graphite, graphene, activated carbon, mesoporous carbon, carbon fibers, and carbon nanowires (¶111 including carbon black).  
	Regarding Claim 16, JIN further discloses a fuel cell electrode comprising the fuel cell catalyst of claim 1 (abstract; ¶204-210).  
	Regarding Claim 17, JIN further discloses a fuel cell comprising the fuel cell catalyst of claim 1 (abstract, ¶204-210).  
	Regarding Claim 20, JIN further discloses a fuel cell catalyst of claim 1, wherein the carbon comprises carbon black (¶111).
Regarding Claim 3, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
JIN discloses the carbon in the support may comprise about 10 to 99.9 parts by weight of the total weight of the catalyst (¶72).
JIN further discloses when the first metal oxide is 100 parts by weight, the second metal in the catalyst may be from about 1 to 70 parts (¶70).
JIN is silent with respect to the support comprises 100 parts by weight of the titanium suboxide and about 1 to 20 parts by weight of the carbon.  
However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected an amount of titanium suboxide and carbon to be within the claimed range. The motivation for doing so would have been to select a workable amount of titanium suboxide and carbon from the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
	Regarding Claim 4, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
	JIN is silent with respect to wherein the active material and the support are comprised at a weight ratio of about 1:0.5 to 1:20.  However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected a ratio of active material to support to be within the claimed range. The motivation for doing so would have been to select a workable amount of active material and support from the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
	Regarding Claim 18, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
	JIN is silent with respect to the active material and the support are comprised at a weight ratio of about 1:2 to 1:5. However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected a weight ratio of active material to support to be within the claimed range. The motivation for doing so would have been to select a workable amount of active material and support to be within the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
	Regarding Claim 19, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
	JIN is silent with respect to the support comprises 100 parts by weight of the titanium suboxide and about 3 to 10 parts by weight of the carbon. However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected a weight ratio of active material to support to be within the claimed range. The motivation for doing so would have been to select a workable amount of active material and support to be within the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JIN in view of Lee et al. Multifunctional non-Pt ternary catalyst for the hydrogen oxidation and oxygen evolution reactions in reversal-tolerant anode, Catalysis Communications, Volume 130, 2019, 105758.

	Regarding Claim 2, JIN does not disclose the active material comprising iridium (Ir), ruthenium (Ru), and yttrium (Y) represented by Formula 1:  IrRuaYb wherein a is between 1 and 5, and b is between 0.1 and 2.
Lee et al. Multifunctional non-Pt ternary catalyst for the hydrogen oxidation and oxygen evolution reactions in reversal-tolerant anode, Catalysis Communications, Volume 130, 2019, 105758 (“LEE”) discloses an active material for fuel cell catalyst comprising iridium, ruthenium, and yttrium wherein this material provides significant cost savings over the use of platinum type catalysts, while also demonstrating outstanding performances for hydrogen oxidation reaction and good performance for reversal-tolerant anode durability compared to Pt type catalyst as taught by LEE (abstract, Fig. 1, Fig. 2), wherein the Ir-Ru-Y compound may comprise IrRu4Y0.5 (abstract, Fig. 1) which meets claimed Formula 1.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JIN to comprise IrRu4Y0.5 in place of the active material. The motivation for doing so would have been to reduce the cost of the catalyst while providing suitable performance for hydrogen oxidation reaction and reversal tolerant anode durability in comparison to Pt as taught by LEE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729